DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to independent claims 1, 12 and 17, the metes and bounds of what is and is not required in the limitation “threshold look-ahead horizon” since it is unclear how “threshold” relates to “look-ahead horizon”. In addition unclear how “not enough lane markers captured in the lane marker information” relates to “threshold look ahead horizon”.  For example, is the threshold a level of quality? A distance? An anticipated, predicted or expected lane marking that is occluded? A combination of factors? An ability to control the vehicle within a threshold level of accuracy? Something else? For example, Spec. ¶ 111 appears to equate a threshold look ahead horizon with “an adequate look-ahead horizon” but the specification fails to clearly indicate the metes and bounds of what is and is not an “adequate” or a “threshold” horizon. For example, if the threshold is a distance, it is unclear how the number of captured lane markers relates to a “distance for determining a threshold look ahead horizon”. In addition, with respect to the limitation “if there are not enough lane markers captured to produce the threshold look-ahead horizon” it is unclear in view of the specification that a specific number of lane markers translates to a threshold look-ahead horizon. In addition, “enough” is a relative term rendering the claim indefinite. As noted in MPEP 2173.05(b), “relative terminology”, section II states: “reference to an object that is 
In addition, claims 2, 13 and 18 are further rejected for reciting “if there are enough lane markers captured to produce the threshold look-ahead horizon” for the same reasons. In addition, the dependent claims are rejected due to their dependency. 
Claims 3, 7, 14, 19 are rejected under 112(b) for being indefinite for an additional reason. Specifically, claim 1 (and similarly claims 12 and 17) recite “computing, by the processor, a curvature tangent to the longest lane marker” wherein the computed curvature tangent is used for predicting lane markers and steering the vehicle. Claims 3, 7, 14 and 19 recite “comparing, by the processor, a change in an angle between a current curvature tangent and a previous curvature tangent” However, it is unclear if there is proper antecedent characterization since it is unclear whether the computed curvature tangent of the independent claims is being referenced in claims 3, 7, 14 and 19 or whether the current / previous curvature tangents are used to predict lane markers or steer the vehicle, or whether it is an ancillary process unrelated to “generating, by the processor, predictive lane markers based on the curvature tangent”. For example, it is unclear if claims 3, 7, 14 and 19 require determining three curvature tangents or less than three. 
In addition, claims 3, 7, 14 and 19 inherently fail to interrelate essential elements of the invention as defined by applicant in the specification. “A claim which fails to interrelate essential elements of the invention as defined by applicant(s) in the specification may be rejected under 35 U.S.C. 112, second paragraph, for failure to point out and distinctly claim the invention.” See MPEP 2172.01; In re Venezia, 530 F.2d 956, 189 USPQ 149 (CCPA 1976); In re Collier, 397 F.2d 1003, 158 USPQ 266 (CCPA 1968).  Specifically, the claims are missing step since no previous curvature angle is recited in claim 1 or 3, such that a step of storing, detecting, receiving or otherwise capturing a previous curvature tangent is required in order to execute the limitations of claim 3. Claims 4-6, 8-11, 15-16 and 20 are rejected on the basis of their dependency. 



Claim Interpretation and Contingent Limitations
Claims 1-20 contain various conditional limitations. Claims 1-11 are method claims, which contain the following conditional limitations: 
claim 1 (and similarly claims 12 and 17): 
(1) “if there are not enough lane markers captured to produce the threshold look-ahead horizon, detecting, by the processor, a longest lane marker ahead of the vehicle from the lane marker information;
computing, by the processor, a curvature tangent to the longest lane marker; 
generating, by the processor, predictive lane markers based on the curvature tangent; and
steering, by the control system, the vehicle based on the generated predictive lane markers” 
Claim 2 (and similarly claims 13 and 18): 
(2) “if there are enough lane markers captured to produce the threshold look-ahead horizon, steering, by the control system, the vehicle based on the lane marker information”
Claim 4 (and similarly claims 15 and 20):
(3) “selecting, by the processor, the previous curvature tangent when the change in the angle exceeds the threshold value”
Claim 5 (and similarly claim 16): 
(4) “selecting, by the processor, the current curvature tangent when the change in the angle does not exceed the threshold value”
Claim 6: 
(5) “wherein when a predetermined number of outliers has been detected in a row, rotating the previous curvature tangent by the threshold value in the change in the angle towards the current curvature tangent”
Claim 8:
(6) “selecting, by the processor, the current curvature tangent when the change in the angle is less than the threshold value”

(7) “selecting, by the processor, the previous curvature tangent when the change in the angle is greater than the threshold value” 
With respect to conditional limitations in process claims, MPEP 2111.04 guides
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim 

As claims 1-11 are process claims, Ex Parte Schulhauser applies to limitations (1)-(7). See MPEP 2111.04, II “contingent claims” ("[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed . . . [t]herefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);").  
For example, the broadest reasonable interpretation of claims 1-2 does not require “detecting, by the processor, a longest lane marker ahead of the vehicle from the lane marker information; computing, by the processor, a curvature tangent to the longest lane marker;  generating, by the processor, predictive lane markers based on the curvature tangent; and steering, by the control system, the vehicle based on the generated predictive lane markers” (claim 1) and “steering, by the control system, the vehicle based on the lane marker information” (claim 2) since the condition precedents (1) there are enough lane markers or (2) there are not enough lane markers are not required to occur (i.e., if there are enough, rather than that there are enough) such that the claims present two separate options, neither of which are required to occur (i.e., from MPEP 2111.04 “then neither step A or B is required by the broadest reasonable interpretation of the claim”). 
With respect to claims 12-13, 15-18 and 20, system claims, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing the function of the above cited claim limitations (1) – (7) is sufficient to disclose the above cited claim limitations. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the structure is a processor, which is similarly disclosed in the prior art cited below (i.e., Kawasaki, 20, FIG. 1). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-8, 10 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2015/0055831 to Kawasaki et al. (Kawasaki)
With respect to claims 1, 12 and 17 Kawasaki discloses a method for lane marker prediction for occluded lane markers, the method comprising:
receiving, by a processor of a control system of a vehicle, image data from one or more sensors of the vehicle, 
(¶39 “The information on the image picked up by the in-vehicle camera 10 is outputted to the lane recognition apparatus 20”)

(¶ 41 “lane recognition apparatus 20 functions as a near-field white line recognition section 25”)
determining, by the processor, if there are not enough lane markers captured in the lane marker information to produce a threshold look-ahead horizon of the roadway ahead of the vehicle; 
(¶ 21 “whether or not the distant road parameters are anomalous values . . . if any of the distant road parameters has a value larger/smaller than the value of the corresponding near-field road parameter by an amount not less than a threshold, the distant road parameter may be determined to be anomalous”) 
(i.e., without the computation of a curvature tangent and generation of predictive lane markers a threshold look ahead horizon of the roadway is not achieved as shown in FIG. 10 B, with inaccurate lane markings 90 beyond a threshold distance, whereas using the computation of a curvature tangent and generation of predictive lane markers results in a threshold look-ahead horizon of the roadway ahead of the vehicle in FIG. 10A; ¶ 81 “By measuring a lane (white lines) using the lane recognition apparatus 20 according to the present embodiment, lane markers 91 estimated on the basis of edge points 90 coincide well, as shown by (A) of FIG. 10, with respective actual lane markers 92 up to a long distance. On the other hand, according to the method based on conventional art with no replacement of lane curvatures in the processing of the extended Kalman filter, the results of estimating a lane are as shown in FIG. 10 by (B). As can be seen, the deviation of estimated lane markers 93 from respective actual lane markers 94 becomes larger in a distant area”) 
if there are not enough lane markers captured to produce the threshold look-ahead horizon, detecting, by the processor, a longest lane marker ahead of the vehicle from the lane marker information;
(i.e., longest recognized lane marker is used after discarding unrecognizable lane markers in S22, FIG. 8; ¶72 “edge points extracted at step S21 are narrowed down using the near-field road parameters calculated in the near-field white line recognition process (step S22). Then, the target of processing is limited only to those edge points which are present in an area where the edge points have a low probability of emitting noise. Specifically, the distant white line recognition section 26 limits positions (area) at which white lines are expected to be present; longest lane marker in region 62, FIG. 3; ¶83 “at step S22, the distant white line recognition section 26 uses the near-field road parameters to perform a 
computing, by the processor, a curvature tangent to the longest lane marker; 
(Fig. 6, “tangent line of circular arc, lane curvature 70A, 70B; ¶63 “The lane angle is an angle of a tangent line 73 of a conceptual lane center 72 with respect to the vehicle's traveling direction, at the center position 71. The lane center 72 passes through the center between the left and right white lines 70A and 70B. For example, an angle of a lane angle can be specified by expressing the angle with a plus value when the tangent line 73 is inclined leftward, and with a minus value, when inclined rightward. The lane curvature is a curvature of the lane center 72”; ¶¶¶ 65-66 “method of calculating the parameters of the white lines 70A and 70B. First, based on edge points 75 around the vehicle, a curvature radius R and circle center coordinates (Xe, Y c) are calculated by calculating a regression formula by applying a least-squares method to an arc formula. The edge points 75 include the edge points newly extracted at step Sll and the edge points extracted in past times (historical edge points). The newly extracted edge points are the ones extracted in a near-field area 62a of the planar image 63 shown in FIG. 3 . . . Then, the near-field white line recognition section 25 calculates the curvature radius R and the circle center coordinates (Xe, Y c) for the edge points that are present on the left of the vehicle 3 and for the edge points that are present on the right thereof. As a result of the calculation, the positions, angles and curvatures of the white lines 70A and 70B are obtained. Based on these values, the near-field white line recognition section 25 calculates the near-field road parameters”)
generating, by the processor, predictive lane markers based on the curvature tangent; and
(¶73-74 “distant white line recognition section 26 calculates the distant road parameters on the basis of the edge points narrowed down at step S22 (step S23). In the present embodiment, the distant road parameters are continuously calculated using the extended Kalman filter . . . distant white line recognition section 26 includes, in predicted values, the information on the "lane curvature" among the lane parameters calculated in the near-field white line recognition process”; ¶76 “The estimated parameters indicate a lane position, a lane angle, a lane curvature”; ¶18 “road parameters are calculated predicted values. Then, the second calculating means calculates distant road parameters on the basis of the predicted values and the actual measured values”; ¶ 20 “based on these parameters predicts the position of the lane”; claim 3 “second calculating means is configured to calculate the distant road parameters on the basis of predicted values and measured values”)
steering, by the control system, the vehicle based on the generated predictive lane markers.
(¶ 44 “vehicle-control apparatus 50 takes action for drive assist on the basis of the road parameters outputted from the lane recognition apparatus 20”; ¶6 “lane keeping system assists the steering action of a vehicle”; ¶85 “the control for a steering assist or a collision warning, which requires information up to a long distance, can be well performed using the distant road parameters”) 

With respect to claims 2, 13 and 18, Kawasaki discloses if there are enough lane markers captured to produce the threshold look-ahead horizon, steering, by the control system, the vehicle based on the lane marker information.
(i.e., the nearfield lane markers are enough to produce the threshold look ahead horizon when the predictive lane markers determined by the distant field calculation unit are not used i.e., the distant filed calculations have anomalous values relative to the near field detected lane markers (¶85 “The distant white line recognition section 26 determines whether or not the distant road parameters have anomalous values with reference to the near-field road parameters. Accordingly, anomalous parameters are prevented from being erroneously recognized as being correct values. Thus, erroneous drive assist control is also prevented from being performed.”; ¶78 “Then, using the near-field road parameters as reference values, if the present estimated values 86 are larger/smaller than the respective near-field road parameters by a predetermined threshold or more, the distant white line recognition section 26 determines that no lane has been detected and does not output the present estimated values 86 (does not output them at step S3 of FIG.4)”) or the near field alone is sufficient for prediction (¶ 77 “Normally, the predicted values 84 are the values that are calculated by converting the present estimated values 86 using a predetermined transition matrix 87. However, in the present embodiment, the data "lane 

With respect to claims 3, 14 and 19 Kawasaki discloses comparing, by the processor, a change in an angle between a current curvature tangent and a previous curvature tangent to a threshold value to detect an outlier.
(¶¶ 63-78 “The lane angle is an angle of a tangent line 73 . . . an angle of a lane angle canbe specified by expressing the angle with a plus value when the tangent line 73 is inclined leftward and with a minus value when inclined rightward . . . method of calculating the parameters of the white lines 70A and 70B. First, based on edge points 75 around the vehicle, a curvature radius R and circle center coordinates (Xe, Y c) are calculated by calculating a regression formula by applying a least-squares method to an arc formula. The edge points 75 include the edge points newly extracted at step Sll and the edge points extracted in past times (historical edge points). The newly extracted edge points are the ones extracted in a near-field area 62a of the planar image 63 shown in FIG. 3. The remaining edge points are historical edge points. The present positions of the historical edge points are calculated by moving the coordinates on the basis of a traveling speed of the vehicle . . . positions angles and curvatures of the white lines 70A and 70B are obtained . . . target of processing is limited only to those edge points which are present in an area where the edge points have a low probability of emitting noise. Specifically, the distant white line recognition section 26 limits positions (area) at which white lines are expected to be present, on the basis of the lane position and the lane width included in the near-field road parameters, and then selects edge points that correspond to the positions (that are present in the area) . . . distant road parameters are continuously calculated using the extended Kalman filter. The calculated road parameters include a lane position, a lane angle, a lane curvature and a lane width. A pitch rate is calculated at the same time . . . the distant white line recognition section 26 includes, in predicted values, the information on the "lane curvature" among the lane parameters calculated . . . estimated parameters indicate a . . . lane angle, lane curvature . . . Then, using the near-field road parameters as reference estimated values 86 are larger/smaller than the respective near-field road parameters by a predetermined threshold or more, the distant white line recognition section 26 determines that no lane has been detected and does not output the present estimated values 86”)
(¶¶ 81-84 “the accuracy will be impaired unless the accuracy of the information acquired from the image is high. In this regard, the lane recognition apparatus 20 of the present embodiment uses the road parameters in the near-field area of the vehicle calculated with a high accuracy, for the calculation of the road parameters in the distant area of the vehicle . . . uses the near-field road parameters to perform a process of limiting an area in which the edge points are going to be processed. This can reduce the influence of a preceding vehicle or backlight in a distant area, which is likely to cause noise.”) 
(¶ 21 “second calculation section determines whether or not the distant road parameters are anomalous values, using the near-field road parameters as reference values, which have been calculated by the first calculation section. Thus, an appropriate determination can be made as to whether or not the distant road parameters are anomalous . . . It should be appreciated that, for example, if any of the distant road parameters has a value larger/smaller than the value of the corresponding near-field road parameter by an amount not less than a threshold, the distant road parameter may be determined to be anomalous”; ¶91; claim 5)

With respect to claims 4, 15 and 20 Kawasaki discloses selecting, by the processor, the previous curvature tangent when the change in the angle exceeds the threshold value.
(i.e., excluding projected lane parameters when they exceed the threshold value wherein near field (previous curvature tangent) can be used to control the vehicle -- ¶¶ 63-78 “The lane angle is an angle of a tangent line 73 . . . an angle of a lane angle can be specified by expressing the angle with a plus value when the tangent line 73 is inclined leftward and with a minus value when inclined rightward . . . method of calculating the parameters of the white lines 70A and 70B. First, based on edge points 75 around the vehicle, a curvature radius R and circle center coordinates (Xe, Y c) are calculated by calculating a regression formula by applying a least-squares method to an arc formula. The edge points 75 include the edge points newly extracted at step Sll and the edge points extracted in past times (historical edge points). The newly extracted edge points are the ones extracted in a near-field area 62a 
(¶¶ 81-84 “the accuracy will be impaired unless the accuracy of the information acquired from the image is high. In this regard, the lane recognition apparatus 20 of the present embodiment uses the road parameters in the near-field area of the vehicle calculated with a high accuracy, for the calculation of the road parameters in the distant area of the vehicle . . . uses the near-field road parameters to perform a process of limiting an area in which the edge points are going to be processed. This can reduce the influence of a preceding vehicle or backlight in a distant area, which is likely to cause noise.”) 
(¶ 21 “second calculation section determines whether or not the distant road parameters are anomalous values, using the near-field road parameters as reference values, which have been calculated by the first calculation section. Thus, an appropriate determination can be made as to whether or not the distant road parameters are anomalous . . . It should be appreciated that, for example, if any of the distant road parameters has a value larger/smaller than the value of the corresponding near-field road parameter 

With respect to claims 5 and 16 Kawasaki discloses selecting, by the processor, the current curvature tangent when the change in the angle does not exceed the threshold value
(i.e., using the projected lane parameters when they do not exceed the threshold value) 
(i.e., excluding projected lane parameters when they exceed the threshold value wherein near field (previous curvature tangent) can be used to control the vehicle -- ¶¶ 63-78 “The lane angle is an angle of a tangent line 73 . . . an angle of a lane angle can be specified by expressing the angle with a plus value when the tangent line 73 is inclined leftward and with a minus value when inclined rightward . . . method of calculating the parameters of the white lines 70A and 70B. First, based on edge points 75 around the vehicle, a curvature radius R and circle center coordinates (Xe, Y c) are calculated by calculating a regression formula by applying a least-squares method to an arc formula. The edge points 75 include the edge points newly extracted at step Sll and the edge points extracted in past times (historical edge points). The newly extracted edge points are the ones extracted in a near-field area 62a of the planar image 63 shown in FIG. 3. The remaining edge points are historical edge points. The present positions of the historical edge points are calculated by moving the coordinates on the basis of a traveling speed of the vehicle . . . positions angles and curvatures of the white lines 70A and 70B are obtained . . . target of processing is limited only to those edge points which are present in an area where the edge points have a low probability of emitting noise. Specifically, the distant white line recognition section 26 limits positions (area) at which white lines are expected to be present, on the basis of the lane position and the lane width included in the near-field road parameters, and then selects edge points that correspond to the positions (that are present in the area) . . . distant road parameters are continuously calculated using the extended Kalman filter. The calculated road parameters include a lane position, a lane angle, a lane curvature and a lane width. A pitch rate is calculated at the same time . . . the distant white line recognition section 26 includes, in predicted values, the information on the "lane curvature" among the lane parameters calculated . . . estimated parameters indicate a . . . lane angle, lane curvature . . . Then, using the near-field road parameters as reference values, if the present estimated values 86 
(¶¶ 81-84 “the accuracy will be impaired unless the accuracy of the information acquired from the image is high. In this regard, the lane recognition apparatus 20 of the present embodiment uses the road parameters in the near-field area of the vehicle calculated with a high accuracy, for the calculation of the road parameters in the distant area of the vehicle . . . uses the near-field road parameters to perform a process of limiting an area in which the edge points are going to be processed. This can reduce the influence of a preceding vehicle or backlight in a distant area, which is likely to cause noise.”) 
(¶ 21 “second calculation section determines whether or not the distant road parameters are anomalous values, using the near-field road parameters as reference values, which have been calculated by the first calculation section. Thus, an appropriate determination can be made as to whether or not the distant road parameters are anomalous . . . It should be appreciated that, for example, if any of the distant road parameters has a value larger/smaller than the value of the corresponding near-field road parameter by an amount not less than a threshold, the distant road parameter may be determined to be anomalous”; ¶91; claim 5)

With respect to claim 7 Kawasaki discloses comparing, by the processor, a change in an angle between a current curvature tangent and a previous curvature tangent to a threshold value to smooth out the curvature tangent.
(FIG. 9 “calculation block diagram using Kalman filter”, feedback loop to transition matrix 87; ¶73 “the distant road parameters are continuously calculated using the extended Kalman filter. The calculated road parameters include a lane position, a lane angle, a lane curvature and a lane width. A pitch rate is calculated at the same time”; ¶74 “distant white line recognition section 26 includes, in predicted values, the information on the "lane curvature" among the lane parameters calculated in the near-field white line recognition process”; ¶76 “predicted values 84 and a Kalman gain using a predetermined formula. Then, the distant white line recognition section 26 outputs the results of the composition as present estimated values 86 that are final output values of the present process. The estimated parameters indicate a lane 
(¶65 “method of calculating the parameters of the white lines 70A and 70B. First, based on edge points 75 around the vehicle, a curvature radius R and circle center coordinates (Xe, Y c) are calculated by calculating a regression formula by applying a least-squares method to an arc formula . . .newly extracted edge points . . . historical edge points . . . present positions of the historical edge points are calculated by moving the coordinates on the basis of the traveling speed”).

With respect to claim 8, Kawasaki discloses selecting, by the processor, the current curvature tangent when the change in the angle does not exceed the threshold value
(i.e., using the projected lane parameters when they do not exceed the threshold value) 
(i.e., excluding projected lane parameters when they exceed the threshold value wherein near field (previous curvature tangent) can be used to control the vehicle -- ¶¶ 63-78 “The lane angle is an angle of a tangent line 73 . . . an angle of a lane angle can be specified by expressing the angle with a plus value when the tangent line 73 is inclined leftward and with a minus value when inclined rightward . . . method of calculating the parameters of the white lines 70A and 70B. First, based on edge points 75 around the vehicle, a curvature radius R and circle center coordinates (Xe, Y c) are calculated by calculating a regression formula by applying a least-squares method to an arc formula. The edge points 75 include the edge points newly extracted at step Sll and the edge points extracted in past times 
(¶¶ 81-84 “the accuracy will be impaired unless the accuracy of the information acquired from the image is high. In this regard, the lane recognition apparatus 20 of the present embodiment uses the road parameters in the near-field area of the vehicle calculated with a high accuracy, for the calculation of the road parameters in the distant area of the vehicle . . . uses the near-field road parameters to perform a process of limiting an area in which the edge points are going to be processed. This can reduce the influence of a preceding vehicle or backlight in a distant area, which is likely to cause noise.”) 
(¶ 21 “second calculation section determines whether or not the distant road parameters are anomalous values, using the near-field road parameters as reference values, which have been calculated by the first calculation section. Thus, an appropriate determination can be made as to whether or not the distant road parameters are anomalous . . . It should be appreciated that, for example, if any of the distant road parameters has a value larger/smaller than the value of the corresponding near-field road parameter 

With respect to claim 10 Kawasaki discloses selecting, by the processor, the previous curvature tangent when the change in the angle exceeds the threshold value.
(i.e., excluding projected lane parameters when they exceed the threshold value wherein near field (previous curvature tangent) can be used to control the vehicle -- ¶¶ 63-78 “The lane angle is an angle of a tangent line 73 . . . an angle of a lane angle can be specified by expressing the angle with a plus value when the tangent line 73 is inclined leftward and with a minus value when inclined rightward . . . method of calculating the parameters of the white lines 70A and 70B. First, based on edge points 75 around the vehicle, a curvature radius R and circle center coordinates (Xe, Y c) are calculated by calculating a regression formula by applying a least-squares method to an arc formula. The edge points 75 include the edge points newly extracted at step Sll and the edge points extracted in past times (historical edge points). The newly extracted edge points are the ones extracted in a near-field area 62a of the planar image 63 shown in FIG. 3. The remaining edge points are historical edge points. The present positions of the historical edge points are calculated by moving the coordinates on the basis of a traveling speed of the vehicle . . . positions angles and curvatures of the white lines 70A and 70B are obtained . . . target of processing is limited only to those edge points which are present in an area where the edge points have a low probability of emitting noise. Specifically, the distant white line recognition section 26 limits positions (area) at which white lines are expected to be present, on the basis of the lane position and the lane width included in the near-field road parameters, and then selects edge points that correspond to the positions (that are present in the area) . . . distant road parameters are continuously calculated using the extended Kalman filter. The calculated road parameters include a lane position, a lane angle, a lane curvature and a lane width. A pitch rate is calculated at the same time . . . the distant white line recognition section 26 includes, in predicted values, the information on the "lane curvature" among the lane parameters calculated . . . estimated parameters indicate a . . . lane angle, lane curvature . . . Then, using the near-field road parameters as reference values, if the present estimated values 86 are larger/smaller than the respective near-field road parameters by a predetermined threshold or more, 
(¶¶ 81-84 “the accuracy will be impaired unless the accuracy of the information acquired from the image is high. In this regard, the lane recognition apparatus 20 of the present embodiment uses the road parameters in the near-field area of the vehicle calculated with a high accuracy, for the calculation of the road parameters in the distant area of the vehicle . . . uses the near-field road parameters to perform a process of limiting an area in which the edge points are going to be processed. This can reduce the influence of a preceding vehicle or backlight in a distant area, which is likely to cause noise.”) 
(¶ 21 “second calculation section determines whether or not the distant road parameters are anomalous values, using the near-field road parameters as reference values, which have been calculated by the first calculation section. Thus, an appropriate determination can be made as to whether or not the distant road parameters are anomalous . . . It should be appreciated that, for example, if any of the distant road parameters has a value larger/smaller than the value of the corresponding near-field road parameter by an amount not less than a threshold, the distant road parameter may be determined to be anomalous”; ¶91; claim 5)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6 is rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki in view of U.S. Patent No. 5,922,036 to Yasui et al. (Yasui)
With respect to claim 6 Kawasaki fails to explicitly disclose when a predetermined number of outliers has been detected in a row, rotating the previous curvature tangent by the threshold value in the change in the angle towards the current curvature tangent.
Yasui, from the same field of endeavor, discloses when a predetermined number of outliers has been detected in a row, rotating the previous curvature tangent by the threshold value in the change in the angle towards the current curvature tangent.
(col. 2, ll. 40-41 “calculating a radius of a curvature of a road ahead of a running motor vehicle, in which since two tangents at two positions spaced at arbitrary distances from a point ahead of the motor vehicle are obtained by using contour points corresponding to the road and the radius of curvature of a lane on which the motor vehicle is running is approximately calculated from an angle formed between the two tangents, the radius of curvature of the lane on which the motor vehicle can be obtained accurately”; col. 2, l. 60-col. 3 l. 6 “Hough transformation limiting means for bounding a region of Hough transformation by using coefficients of the polynomial curves calculated by the curve detecting means . . . Hough transformation detecting means which obtains a present invention; maximum value of accumulators in Hough space so as to detect a curve corresponding to the maximum value of the accumulators”; col. 5 ll. 5-67 “in the Hough transformation limiting means 5, a bounded region of Hough space is determined by using coefficients of a polynomial curve obtained by using all the contour points of the curves obtained in the curve detecting means 4 . . . all accumulators in Hough space are set to zero and a count k of a counter is also set to zero . . . spline curve is calculated by using all the contour points of each of the right and left lane markers of the road and a region extending over ±a from coefficients of the spline curve is created in Hough space”; col. 7 l. 50- col. 8 l. 30 “counter k is set to zero . . . current position (X, Y) of the motor vehicle on the map. Subsequently, at step S6, the data on the road ahead of the running motor vehicle is converted, by using an equation of perspective transformation, into a diagram on a plane of the image as observed from a global coordinate system . . FIG. 10 . . . Thereafter, at step S7, one is added to the count k of the counter. Then, at step S8, correlation between the contour points of step S4 and the converted diagram of step S6 is taken. If it is found at step S8 that the count k of the counter is less than k0, an image in which the data of the map data base 23 is rotated through Θ about y-axis is formed at step S lO and then, the program flow returns to step S7. On the other hand, if it is found at step S9 that the count k of the counter is not less than ko, an image having a maximum correlative value is selected as the lane markers of the road.”) 
(col. 9, ll. 15-41)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to  when a predetermined number of outliers has been detected in a row, rotating the previous curvature tangent by the threshold value in the change in the angle towards the current curvature tangent as disclosed by Yasui, in the system of Kawasaki, in order to obtain an accurate radius of curvature of the lane which the motor vehicle is in order to provide more accurate future predictions of road curvature (Yasui, 15-41 “by using contour points corresponding to the road and the radius of curvature of a lane on which the motor vehicle is running is approximately calculated from an angle formed between the two tangents, the radius of curvature of the lane on which the motor vehicle can be obtained accurately”) (col. 11, ll. 2-6 “As is clear from the foregoing description of the lane detection sensor of the present invention, the lane markers of the road can be detected as smooth curves rapidly and accurately”) 


Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki in view of U.S. 2016/0245657 to Dorum et al. (Dorum). 
With respect to claim 9, Kawasaki fails to explicitly disclose decreasing, by the processor, the threshold value for the change in the angle between the current curvature tangent and the previous curvature tangent (straight road, Spec. ¶ 119). 
However, decreasing the threshold value for a change in angle between a current curvature tangent and a previous one, for example, in the case of a straight road detected, was known in the art at the time of invention. For example, Dorum, from the same field of endeavor, discloses changing the threshold value for the change in the angle between the current curvature tangent and the previous curvature tangent depending on whether the curvature of a road segment is straight or curved, in order to smooth out a curvature tangent and connect segments that are within a threshold value to provide 
(¶56 “identify the end points of the road segment . . . end point tangent headings . . . end point curvatures . . . slope may be a continuous function . . . B-spline or Bezier curve . . . points between endpoints can be used to represent the shape of a straight or curved segment . . . create polylines to compute curvature, slope and heading”; ¶58 “curvature profiles . . . if the curvature bit flag is set to one, then the clothoid is marked as part of the curvature profile”; ¶ 61 “segments are joined in such a way as to provide smoothness of a complete curve. A knot vector is an ordered list of non-decreasing float numbers that describe parametric locations along the spline curve where segments begin and end”; ¶ 68-79 “nodes are used to encode changes in road attributes . . . grow the link chain in both directions by including neighboring links . . . rules to determine if the link chain should proceed through the node, such as a non-terminal node . . . If the angle between two links exceeds a predefined threshold, then the links should not form a link chain . . . determine a path, such as an optimal path, through the node. At each node, the apparatus, such as the processor, identifies the possible paths through the node that could be added to the link chain and determines a path weight for each identified possible path . . . angle of the path from the node . . . determine which path to use for continuing the link chain based on the combination of two factors: the angle between the links . . . angle is the angle between the links in degrees . . . P = 0.7 * Pangle +.3*Plane#”)
(¶ 84 “For every node considered, a window around the node is built to determine if the node is located within a relatively straight segment. A segment is determined to be straight by projecting the internal points on the segment formed by the two end points and verifying that the distances from points to the segment do not exceed a threshold and that the internal points project into the interior of the segment. The apparatus, such as the processor, continues the search in both directions until finding a node meeting the objectives. If a good node, that is, a node meeting the objectives, for the split is not identified, the straight segment criteria is relaxed and the search is again repeated”; ¶¶ 85-87 “converting each link chain to a respective link spline . . . dynamic relaxation to fit a smooth spline curve for all FC1 through FC5 link chain geometry types . . . fit the 2D B-spline to a single link chain including data points optimal local curve stiffness based on the specified curve fit tolerance. For example, the apparatus, such as the processor, is configured to use calculus of variations to regularize the spline fit by minimizing the change of curvature along the spline. The curve fit is performed in accordance with an example embodiment by minimizing the following function . . . wherein vjs expresses varying amount of regularization along the curve for iteration number [j]. v/s) may be a continuous function as a function of arc length along the curve or implemented discretely, such as a unique value for each curve segment of the spline. The integral: expresses a change of curvature along the fitted curve. The regularization function to minimize the change of curvature can alternately be expressed as . . . The Least Squares term measures the deviation between the fitted curve and the data points. Overall, the curve fitting minimization function minimizes the deviation from the data points while ensuring that the curvature changes as little as possible while staying consistent with the data points to capture the shape of the underlying road geometry”; ¶¶ 89-90; ¶¶ 96-101; ¶¶ 103-107; ¶ 110-111 “determining, for each curve section identified between respective zero-crossings 1002 of the curvature profile 1000 ,whether the curve section is straight. See block 1004. In an instance in which a curve section is determined to be straight, the respective curve need not be further approximated with poly lines, as will be described below for curves that are not straight sections. Instead, the apparatus, such as the processor, is configured to create a straight curvature line for the straight curve section, as shown in block 10 6 . In an example embodiment, the apparatus, such as the processor, is configured to determine if a curve section is a straight section based upon the subtended angular arc of the curve section. In this regard, the apparatus, such as the processor, is configured to determine whether a subtended angular arc (based on the average curvature of the curve section) is within a predefined threshold of a chord of the curve section. While the predefined threshold may have various values, the predefined threshold of one example embodiment is 0. 1 5 meters. The apparatus, such as the processor, of this example embodiment is configured to identify the curve to be straight in an instance in which the subtended angular arc of the curve is within the predefined threshold of the chord of the curve. In an instance in which the curve section is identified to be straight, the apparatus, such as the processor, is configured to create a straight curvature profile line, such as a straight polyline, extending from the zero-crossings at the beginning and end of the curve section prior to proceeding with the analysis of the next curve section. In an instance in which a curve section is not identified to be straight, the apparatus of an example embodiment may include means, such as the processor 102 or the like, for determining if the respective curve section includes one or more kinks, such as a sharp corner with only CO discontinuity, and, if so, to split the curve at the kink location into curve sections, thereby ensuring that one clothoid will end at the location of the kink and a next clothoid will begin at the location of the kink”; ¶ 114 “determining a line approximation threshold based on the maximum curvature. In this regard, for each curve section, the apparatus, such as the processor, is configured to determine the line approximation threshold based on the maximum curvature KMAX of the respective curve section . . . processor, is configured to define the line approximation threshold T to be proportional to the maximum curvature KMAX of each curve section, such as follows: T=1;KMAX”; ¶ 115 “for those curve sections that have not been identified to be straight . . . maximum error split location to approximate the curvature profile”; ¶ 121 “If the curve properties of the clothoid deviate from the corresponding properties of the curve section of the underlying analytical curve by more than a predefined tolerance, the respective curve section is split into two or more curve subsections, such as by splitting the respective curve section in two by the insertion of an additional break-point location at the midpoint location of the respective curve section or at the location at which the maximum error between the curve properties occurs”). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to implement the threshold value for the change in the angle between the current curvature tangent and the previous curvature tangent in order to accurately estimate and project future vehicle path in a manner that continually maximizes prediction distance by joining predictive segments that are similar and reducing path error by separately analyzing sections with respective thresholds (i.e., straight sections, curved sections, kinked sections) since large changes is road curvature would reduce path estimation while reducing curvature error (Dorum, ¶6-7 “creating a clothoid road geometry from a polyline road geometry in an efficient and accurate manner, the resulting clothoid road geometry may be utilized for a map display and to support ADAS capabilities . . . converting the plurality of link splines into respective 

With respect to claim 11, Kawasaki fails to explicitly disclose increasing, by the processor, the threshold value for the change in the angle between the current curvature tangent and the previous curvature tangent (curved road, Spec. ¶ 119)
However, increasing the threshold value for a change in angle between a current curvature tangent and a previous one, for example, in the case of a curved road ahead detected while on a straight road was known in the art at the time of invention. For example, Dorum, from the same field of endeavor, discloses changing the threshold value for the change in the angle between the current curvature tangent and the previous curvature tangent depending on whether the curvature of a road segment is straight or curved, in order to smooth out a curvature tangent and connect segments that are within a threshold value to provide predictive lane determinations (i.e., break points 1202 wherein threshold curvature angles are within a threshold angle at respective segments, FIG. 12; ¶¶ 2-3 predictive cruise control, predictive capability . . . well beyond range of sensors . . . determine road ahead of vehicle) 
(¶56 “identify the end points of the road segment . . . end point tangent headings . . . end point curvatures . . . slope may be a continuous function . . . B-spline or Bezier curve . . . points between endpoints can be used to represent the shape of a straight or curved segment . . . create polylines to compute curvature, slope and heading”; ¶58 “curvature profiles . . . if the curvature bit flag is set to one, then the clothoid is marked as part of the curvature profile”; ¶ 61 “segments are joined in such a way as to provide smoothness of a complete curve. A knot vector is an ordered list of non-decreasing float numbers that describe parametric locations along the spline curve where segments begin and end”; ¶ 68-79 “nodes are used to encode changes in road attributes . . . grow the link chain in both directions by including If the angle between two links exceeds a predefined threshold, then the links should not form a link chain . . . determine a path, such as an optimal path, through the node. At each node, the apparatus, such as the processor, identifies the possible paths through the node that could be added to the link chain and determines a path weight for each identified possible path . . . angle of the path from the node . . . determine which path to use for continuing the link chain based on the combination of two factors: the angle between the links . . . angle is the angle between the links in degrees . . . P = 0.7 * Pangle +.3*Plane#”)
(¶ 84 “For every node considered, a window around the node is built to determine if the node is located within a relatively straight segment. A segment is determined to be straight by projecting the internal points on the segment formed by the two end points and verifying that the distances from points to the segment do not exceed a threshold and that the internal points project into the interior of the segment. The apparatus, such as the processor, continues the search in both directions until finding a node meeting the objectives. If a good node, that is, a node meeting the objectives, for the split is not identified, the straight segment criteria is relaxed and the search is again repeated”; ¶¶ 85-87 “converting each link chain to a respective link spline . . . dynamic relaxation to fit a smooth spline curve for all FC1 through FC5 link chain geometry types . . . fit the 2D B-spline to a single link chain including data points from the chain's neighboring link chains at both ends when possible. By including data points from neighboring link chains, successive curve fits are caused to overlap, which may ensure shape consistency at the boundary between curve fits. The apparatus, such as the processor, may include rules to determine when to use data points from neighboring link chains . . . iteratively determine the optimal local curve stiffness based on the specified curve fit tolerance. For example, the apparatus, such as the processor, is configured to use calculus of variations to regularize the spline fit by minimizing the change of curvature along the spline. The curve fit is performed in accordance with an example embodiment by minimizing the following function . . . wherein vjs expresses varying amount of regularization along the curve for iteration number [j]. v/s) may be a continuous function as a function of arc length along the curve or implemented discretely, such as a unique value for each curve segment of the spline. The integral: expresses a change of curvature along the fitted curve. The regularization function to minimize the change of curvature can alternately be expressed as . . . The Least Squares term measures the deviation between the fitted curve and the data points. Overall, the curve fitting minimization function minimizes the deviation from the data points while ensuring that the curvature changes as little as possible while staying consistent with the data points to capture the shape of the underlying road geometry”; ¶¶ 89-90; ¶¶ 96-101; ¶¶ 103-107; ¶ 110-111 “determining, for each curve section identified between respective zero-crossings 1002 of the curvature profile 1000 ,whether the curve section is straight. See block 1004. In an instance in which a curve section is determined to be straight, the respective curve need not be further approximated with poly lines, as will be described below for curves that are not straight sections. Instead, the apparatus, such as the processor, is configured to create a straight curvature line for the straight curve section, as shown in block 10 6 . In an example embodiment, the apparatus, such as the processor, is configured to determine if a curve section is a straight section based upon the subtended angular arc of the curve section. In this regard, the apparatus, such as the processor, is configured to determine whether a subtended angular arc (based on the average curvature of the curve section) is within a predefined threshold of a chord of the curve section. While the predefined threshold may have various values, the predefined threshold of one example embodiment is 0. 1 5 meters. The apparatus, such as the processor, of this example embodiment is configured to identify the curve to be straight in an instance in which the subtended angular arc of the curve is within the predefined threshold of the chord of the curve. In an instance in which the curve section is identified to be straight, the apparatus, such as the processor, is configured to create a straight curvature profile line, such as a straight polyline, extending from the zero-crossings at the beginning and end of the curve section prior to proceeding with the analysis of the next curve section. In an instance in which a curve section is not identified to be straight, the apparatus of an example embodiment may include means, such as the processor 102 or the like, for determining if the respective curve section includes one or more kinks, such as a sharp corner with only CO discontinuity, and, if so, to split the curve at the kink location into curve sections, thereby ensuring that one clothoid will end at the location of the kink and a next clothoid will begin at the location of the kink”; ¶ 114 “determining a line approximation threshold based on the maximum curvature. In this regard, for each curve section, the apparatus, such as the processor, is configured to determine the line approximation threshold based on the maximum curvature KMAX of the respective curve section . . . maximum curvature KMAX of each curve section, such as follows: T=1;KMAX”; ¶ 115 “for those curve sections that have not been identified to be straight . . . maximum error split location to approximate the curvature profile”; ¶ 121 “If the curve properties of the clothoid deviate from the corresponding properties of the curve section of the underlying analytical curve by more than a predefined tolerance, the respective curve section is split into two or more curve subsections, such as by splitting the respective curve section in two by the insertion of an additional break-point location at the midpoint location of the respective curve section or at the location at which the maximum error between the curve properties occurs”). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to implement the threshold value for the change in the angle between the current curvature tangent and the previous curvature tangent in order to accurately estimate and project future vehicle path in a manner that continually maximizes prediction distance by joining predictive segments that are similar and reducing path error by separately analyzing sections with respective thresholds (i.e., straight sections, curved sections, kinked sections) since large changes is road curvature would reduce path estimation while reducing curvature error (Dorum, ¶6-7 “creating a clothoid road geometry from a polyline road geometry in an efficient and accurate manner, the resulting clothoid road geometry may be utilized for a map display and to support ADAS capabilities . . . converting the plurality of link splines into respective sequences of one or more clothoids based upon curvature profiles of the link splines”; ¶47 “analytical curve, such as a B-spline, that may be converted in real-time or near real-time to a clothoid representation for ADAS applications”; and can be used in conjunction with a electronic horizon applications to aid ADAS ¶54 “The electronic horizon application determines extent using one or more costing functions”; ¶68 “nodes are used to encode changes in road attributes”; ¶90 “ensuring good B-spline quality, e.g., within error tolerances for position, heading and curvature error”; ¶123 “ADAS capabilities may be improved, such as in terms of efficiency of operation”)




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667